Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 10 December 2018 are acceptable.  
Claim Status:
1c.	Clams 21-23 are pending and under consideration. 

Reasons for Allowances:
2.	The anti-human CD98 antibody, (comprising the heavy and light chain sequences recited in instant claim 21) conjugated to the drug comprising the formula recited in claim 21, is not taught or suggested in the prior art. 

Closest Prior Art:	 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3a.	US PG-Pub 20150322165, (Cheong et al; published on 12 November 2015) teaches an antibody that comprises a heavy chain sequence that comprises the amino acid of SEQ ID NO:40, which shares 96.9% to the heavy chain sequence of SEQ ID NO: 160,; and the light chain sequence comprising the amino acid of SEQ ID NO:44, which shares 96.3% to the heavy chain sequence of SEQ ID NO: 161, recited in instant claims. However, the CDR1-6 sequences of the instant antibody vary from the CDR1-6 sequences of the antibody taught by Cheong et al, (see score).

3b.	Behrens et al, (Molecular Pharmaceutics, 22 September 2015, Vol.12, pages 3986-3998), teach a derivative of the known ADC payload, MC-MMAF, that contains a bifunctional dibromomaleimide (DBM) linker instead of a conventional maleimide (MC)
linker. The DBM-MMAF derivative was conjugated to trastuzumab and a novel anti-CD98 antibody to afford ADCs containing predominantly four drugs/antibody, (see abstract). However, the anti-CD98 taught by Behrens et al is distinct from the antibody recited in the instant claims, and there is no suggestion or motivation to design the specific antibody-drug conjugate recited in the instant claims.  
  
3c.	Hayes et al, (International Journal of Cancer, December 2014, Vol. 137, No:3,  pages 710-720), teach that the CD98 protein is overexpressed in a wide variety of cancers, and its expression levels show positive association with tumor progression and metastasis. The reference also teaches potent anti-tumor activity of the anti-CD98 humanized monoclonal antibody IGN523 in leukemic cell-line-derived xenograft models and patient-derived non-small cell lung cancer xenografts, (see abstract). However, the IGN523 is distinct from the antibody recited in the instant claims, and there is no suggestion or motivation to design the specific antibody-drug conjugate recited in the instant claims.  

 3d.	Kim et al, (Biomolecules & Therapeutics, November 2015, Vol. 23, No.6, pages 493-509), is a review that discusses the emergence of clinical antibody-drug conjugates, (ADC), current trends in optimization strategies, and recent study results for 
Conclusion:
4.	Claims 21-23 are allowed. 

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        09 September 2021




/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647